Title: William Short to John Jay, 29 March 1790
From: Short, William
To: Jay, John



Dear Sir
Paris March 29th. 1790

I make use of a private conveyance to London in order to send you the gazettes of France and Leyden to this date. You will recieve also at the same time the observations of Mr. Necker on the report of the committee of finance, the journals of the assembly, and a proposal of the Bishop of Autun for rendering uniform the standard of weights and measures. You will see that he proposes this standard to be taken from observations equally applicable to all countries. He thinks that these observations being solemnly made under the authority of two countries having such extensive connexions as France and England, would in time form a standard of universal usage. He asks me to forward to Congress his observations on this subject. As yet they have not been brought before the national assembly otherwise than by the distribution among the members of the pamphlet inclosed.
In No. 223. of the journals accompanying this letter, it is said that the Resident of the United States had been consulted relative  to the abolition of the freedom of the Port of L’Orient. I suppose it useless to inform you Sir that I should never have taken on myself to have abandoned any thing relative to the United States without being authorized, and therefore that the member had misrepresented the circumstance. As I know however that it had no weight on the decision of the assembly, and that the abolition of the freedom of the port was a necessary consequence of the petitions on that subject, I have said nothing about it. It is only for my satisfaction with respect to yourself, that I add here that some months ago and before I knew that the freedom of the port would be brought before the assembly, a gentleman to whom I was then a stranger asked me if many American vessels came now to L’Orient merely as a free port. I answered that few vessels from the United States came there at present, and there our conversation ended. He tells me that he alluded to that conversation when he spoke of the Resident of the United States in the assembly, and thought he had consulted me on the subject. However it is certain that nothing could have prevented the abolition of the freedom of the port, and therefore it would have been wrong, had I known it was that day to be brought before the assembly, to have made an useless opposition.
I inclose you also the instructions which the assembly have voted for the guidance of their colonies in execution of their decree of the 8th. of this month. The assembly understand that the free negroes and mulattoes of the islands should be considered as citizens, but have not ventured to declare it in express terms. It is apprehended that this circumstance will occasion much disorder in the formation of their meetings. The deputies of the islands who are here think that the colonies will certainly ask for a liberty of commerce at least as far as regards supplies. Many of the members here are for granting it without hesitation. Others are for deciding that whenever provisions are above a fixed price they may open their ports to foreigners. I have no doubt however under the present aspect that the liberty of commerce as to supplies will be obtained. Precautions will be taken for confining the liberty to that article alone.
The assembly have at length come to deliberate on the judicial branch of government. They have decreed 1. that the ancient order shall be abolished. This obliges them to take up the subject from the beginning. I sent you some time ago the report of the committee of judicature. A member of the assembly yesterday proposed a plan quite different from that of the committee, and formed on  the English system. The trial by jury both in civil and criminal cases is the leading and distinguishing feature. The opinions of the assembly are much divided. I shall lose no time in informing you of the result of this important deliberation. The judiciary system lately adopted by Congress has been read by some of the leading members and much admired by them. I have the honor to be with sentiments of the most perfect respect Sir Your most obedient humble servant,

W Short

